     Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 1 of 12. PageID #: 11650




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS,                 Case No. 1:19-cv-145
LLC,
                                         Judge: Dan Aaron Polster
        Plaintiff,
v.

SOUTHERN UNIVERSITY OF
OHIO, LLC, et al,
        Defendant(s).



        MOTION FOR THE LIMITED LIFTING OF RECEIVERSIP STAY

        Comes now, the State of Nevada, Commission on Postsecondary Education

(“Commission”), through its attorney of record, State of Nevada Attorney General

AARON FORD, through his Deputy, Deputy Attorney General Robert A.

Whitney, and hereby files its Motion for the Limited Lifting of Receivership Stay.

The Commission’s Motion is based on Local Rule 7.1 and on and the Point and

Authorities below.



///

///

///

                                         1
     Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 2 of 12. PageID #: 11651



                          POINTS AND AUTHORITIES

                                            I.
                                          FACTS

1.      The Art Institute of Las Vegas (“Art Institute”) is a postsecondary

        educational institution licensed by the Commission.

2.      On January 18, 2019, this Court signed an Order Appointing Receiver

        (“Order” or “Order Appointing Receiver”; Document No. 8) which

        encompassed the Art Institute, as the Art Institute is owned by Dream Center

        Educational Holdings, LLC.

3.      Paragraph 10 on page 12 of the Court’s Order states:

              All creditors, claimants, bodies politic, parties in interest and
              their respective attorneys, servants, agents and employees,
              and all other persons, firms and corporations be, and they
              hereby are, jointly and severally, enjoined and stayed from
              commencing or continuing any action at law or suit or
              proceeding in equity to foreclose any lien or enforce any
              claim against the Property, or its Books and Records or
              Property, or against the Receiver in any court. The parties
              are further stayed from executing or issuing or causing the
              execution or issuance out of any court of any writ, process,
              summons, attachment, subpoena, replevin, execution, or
              other process for the purpose of impounding or taking
              possession or interfering with, or enforcing any claim or lien
              upon the Property owned by or in possession of the
              Receivership Entities, or the Receiver, and from doing any
              act or thing whatsoever to interfere with the Receiver in the
              discharge of his duties in this proceedings or with the
              exclusive jurisdiction of this Court over the Property, its
              Books and Records and Property and the said Receiver.




                                            2
     Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 3 of 12. PageID #: 11652



        Thus, it appears that this Court’s stay might need to be lifted for the

        Commission to take any action against the Art Institute which would impact

        a property right such as a license to operate.

4.      On July 31, 2019, the Commission’s Administrator, Kelley Wuest, informed

        the Art Institute that she could not renew the Art Institute’s postsecondary

        license under the circumstances. See Exhibit 1.

5.      Administrator Wuest determined she could not renew the Art Institute’s

        license for several reasons, including the Art Institute’s apparent lack of

        financial stability (including its failure to pay its staff), its failure to pay

        quarterly fess due to the Commission pursuant to NRS, 394.557, and its

        failure to refund students pursuant to NRS 394.449 for Winter and Spring

        terms upon withdrawal of students. See Exhibit 1.

6.      After being informed of this, the Art Institute exercised its right to a hearing

        before the Commission concerning the renewal of its postsecondary license.

7.      The hearing concerning the renewal of the Art Institute’s postsecondary

        license was held on September 18, 2019. See Exhibit 2

8.      At the end of the hearing the Commission voted to postpone the effective

        date of the license denial until February 2020, and the Commission imposed

        certain conditions upon the Art Institute. See Exhibit 2.




                                            3
     Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 4 of 12. PageID #: 11653



9.      One of the conditions the Commission placed upon the Art Institute was that

        it was not to enroll new students. See Exhibit 2.

10.     On or about November 12, 2019, Administrator Wuest learned that the Art

        Institute had apparently enrolled two new students in apparent violation of

        the Commission’s decision.

11.      Pursuant to NRS 394.510(1),

              The Commission may impose an administrative fine of not
              more than $10,000 against a licensee, revoke a license, or
              make a license conditional after its issuance, if the
              Commission reasonably believes that the holder has violated
              the provisions of NRS 394.383 to 394.560, inclusive, or
              regulations adopted pursuant to those sections, or has failed
              to comply with a lawful order of the Commission. The
              Administrator shall notify the institution of the reasons for
              the action by certified mail to its last known address, 20
              days before the meeting of the Commission at which the
              action will be considered.

12.     As a result of this apparent violation, Administrator Wuest is seeking to

        bring the apparent violation of the Commission’s order before the

        Commission through a hearing in order to determine if the Art Institute in

        fact violated the Commission’s decision, and then whether the Commission

        should take action against the Art Institute, which could include revoking the

        Art Institute’s license prior to the effective date of the license denial.




                                             4
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 5 of 12. PageID #: 11654



                                      II.
                                   ARGUMENT

      Although the Sixth Circuit has not explicitly articulated a test for

determining if and when a receivership stay should be lifted, it appears that Sixth

Circuit Courts follow the standards for the lifting of receivership stays in the

Wencke cases (SEC v. Wencke, 622 F.2d 1363 (9th Cir.1980) (“Wencke I” ) and

SEC v. Wencke, 742 F.2d 1230 (9th Cir.1984) (“Wenke II” )). See S.E.C. v. One

Equity Corp., No. 2:08-CV-667, 2010 WL 4878993, at *6 (S.D. Ohio Nov. 23,

2010).       With respect to whether a stay in a receivership should be lifted, the

three part test stated by the Wencke Court is:

             (1) whether refusing to lift the stay genuinely preserves the
             status quo or whether the moving party will suffer
             substantial injury if not permitted to proceed; (2) the time in
             the course of the receivership at which the motion for relief
             from the stay is made; and (3) the merit of the moving
             party's underlying claim. In reviewing the district court's
             application of this test and ultimate decision, we apply an
             abuse of discretion standard.

             S.E.C. v. Wencke, 742 F.2d 1230, 1231 (9th Cir. 1984).

      With respect to the first Wencke factor, whether a refusal to lift the stay

would genuinely preserve the status quo of the situation, or whether the moving

party would suffer substantial injury if it was not permitted to proceed, the Court

balances the interests in preserving the receivership estate with the interests of the

movants. Huntington Nat'l Bank v. Saint Catharine Coll., Inc., No. 3:16-CV-465-


                                          5
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 6 of 12. PageID #: 11655



DJH, 2017 WL 6347971, at *6 (W.D. Ky. Dec. 12, 2017). S.E.C. v. Stanford Int'l.

Bank Ltd., 424 Fed.Appx. 338, 341 (5th Cir. 2012). It has been recognized in non-

receivership cases that States have a legitimate interest in enforcing their laws.

Maine v. Taylor, 477 U.S. 131, 137, 106 S. Ct. 2440, 2446, 91 L. Ed. 2d 110

(1986); See Younger v. Harris, 401 U.S. 37, 44, 91 S. Ct. 746, 750, 27 L. Ed. 2d

669 (1971).

      In the present case the State of Nevada will suffer substantial injury if it not

permitted to proceed with its action concerning possible violation of a Commission

order and then to consider possible action against the Art Institute’s license.

“[A]ny time a State is enjoined by a court from effectuating statutes enacted by

representatives of its people, it suffers a form of irreparable injury.” Maryland v.

King, 567 U.S. 1301, 133 S. Ct. 1, 3, 183 L. Ed. 2d 667 (2012) quoting New Motor

Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351, 98 S. Ct. 359, 54

L.Ed.2d 439 (1977) (Rehnquist, J., in chambers).

      Because it will be prohibited from effectuating its statutes enacted by

representatives of the State of Nevada concerning the fact that alleged violations of

Commission orders can be set for a hearing before the Commission to determine if

action should be taken in the event there was a violation of an order, the State of

Nevada will suffer substantial injury if it is not allowed to proceed to a hearing in




                                         6
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 7 of 12. PageID #: 11656



order for the Commission to reach a determination on whether the Art Institute

violated the Commission’s order or not.

      As noted in NRS 394.125, it is the purpose of NRS Chapter 394 “to provide

for the protection, education and welfare of the residents of the State of Nevada, its

educational, vocational and professional institutions, and its students . . . .” One of

the ways protection is provided to Nevada residents and students is through the

Commission hearing various matters and issuing orders. At the conclusion of the

Art Institute’s licensure hearing, as noted in Exhibit 2, the Commission did not

reverse Administrator Wuest’s decision to not issue the Art Institute a license, it

simply postponed the effective date of the license denial and imposed certain

conditions.

      Finally, the Commission has an interest in determining whether or not its

order was violated, as it has the responsibility to provide for the protection and

welfare of Nevada students through taking action against postsecondary

educational institutions that are in violation of its orders. Thus, in balancing the

interests of the State of Nevada with the interests of preserving the receivership

estate the facts and circumstances of the case favor the State of Nevada.

      The second Wenke factor also favors the limited lifting of the stay imposed

by the Court. “Timing in a receivership process is fact specific, based on the

number of entities, the complexity of the scheme, and any number of other


                                          7
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 8 of 12. PageID #: 11657



factors.” S.E.C. v. Stanford Int'l Bank Ltd., 424 F. App'x 338, 341 (5th Cir. 2011).

Such factors courts appear to consider with respect to the second Wencke factor

include the length of time a stay had been in existence, along with whether the stay

is in essence still necessary. See 742 F.2d at 1231–32; See S.E.C. v. Universal

Fin., 760 F.2d 1034, 1039 (9th Cir. 1985). For example, courts have considered, in

deciding if stays should be lifted, whether important facts were still coming to light

in a receivership, and whether or not the receiver had time to become familiar with

the subject of the receivership. 760 F.2d at 1039.

      At this time the receivership has been in place for over 10 months, and the

Receiver has had time to collect and identify assets, and the Court has even granted

orders authorizing the sale of some of the assets (Documents # 413, # 419), and the

Receiver has compromised certain controversies (Document # 440).

      Thus, the receivership appears to be well along in its course so that the

limited lifting of the Court’s stay to allow the Commission to hold a hearing and

then possibly take action against the Art Institute’s license would have no real

impact on progress of the receivership.         Although it is the Commission’s

understanding that the Receiver is in negotiations for the sale of the Art Institute

with Save the Art Institute, allowing the Commission to proceed with holding a

hearing to determine whether or not the Art Institute is in violation of terms of the




                                          8
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 9 of 12. PageID #: 11658



Commission’s decision does not impact the duties of the Receiver essential to the

receivership, such as the locating and collection of assets.

      The third Wencke factor is the merit of the moving party's underlying claim.

In this matter the Commission’s claim has substantial merit.

      Although standards that apply in bankruptcy court do not determine

outcomes in non-bankruptcy receiverships, these standards can “still “be

instructive as to general principles of law or [in] determining what is equitable.”

S.E.C. v. Spongetech Delivery Sys., Inc., 98 F. Supp. 3d 530, 557 (E.D.N.Y. 2015)

(Quoting S.E.C. v. Mgmt. Solutions, Inc., No. 11–cv–1165, 2013 WL 594738, at *2

(D. Utah Feb. 15, 2013)). Although not directly applicable to non-receivership

stays, Federal Bankruptcy statutes recognize the importance of government units

being able to enforce their police or regulatory power, including the enforcement

of non-monetary judgments obtained in actions or proceedings “by the

governmental unit to enforce such governmental unit's or organization's police or

regulatory power . . . .” 11 U.S.C.A. § 362(b)(4).

      The Commission is the State of Nevada agency charged with licensing

postsecondary educational institutions (NRS 394.415) and establishing minimum

criteria for “quality of education, ethical and business practices, health and safety,

and fiscal responsibility . . .” that must be met by licensed postsecondary

educational institutions such as the Art Institute. See NRS 394.421(1)(a).



                                          9
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 10 of 12. PageID #: 11659



      Additionally, the Commission serves as the State enforcement agency with

respect to postsecondary educational institutions pursuant to NRS 394.510, and

may revoke postsecondary educational institution licenses to operate if the

postsecondary educational institution violates “the provisions of NRS 394.383 to

394.560, inclusive, or regulations adopted pursuant to those sections . . . .” NRS

394.510(1).

      By seeking to lift the stay imposed by this Court in its Order Appointing

Receiver for the limited purpose of holding a hearing to determine if the Art

Institute violated the Commission’s order, and to consider possible further action

against the Art Institute’s license, the Commission would be fulfilling its duty as

an enforcement and regulatory agency looking to the protection, education and

welfare of the residents of the State of Nevada and its students. In effect, the

Commission is simply “attempting to “implement the . . . statutory purpose of

protecting the public interest” (In re Luskin's, Inc., 213 B.R. 107, 111 (D. Md.

1997) (Internal quotations omitted), by holding a hearing to determine if the Art

Institute violated its order, and then by possibly taking action against the Art

Institute’s license to operate. Therefore, the third factor of the Wencke test, the

merit of the moving party's underlying claim, favors the Commission.




                                        10
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 11 of 12. PageID #: 11660



                                       III.
                                   CONCLUSION

      Thus, based on the above arguments, the stay imposed when the Receiver

was appointed in this case respectfully should be lifted to a limited extent to allow

the Commission to hold a hearing to determine whether or not the Art Institute is in

violation of the Commission’s decision/order from its September 2019 hearing,

and then possibly take action against the Art Institute’s license if the Art Institute is

indeed found to have violated the Commission’s order. This action is nothing out

of the ordinary, and respectfully the stay imposed by this Court when appointing

the Receiver should not function to shield the Art Institute from a hearing to

determine if it violated a Commission order/decision, and from possible action

against the Art Institute’s license if a violation is found.

      DATED: November 27, 2019.

                                         AARON FORD
                                         Attorney General

                                  By: /s/ Robert A. Whitney
                                   ROBERT A. WHITNEY (Bar No. 8726)
                                     Deputy Attorney General
                                      Office of Nevada Attorney General
                                      555 East Washington Ave., Ste. 3900
                                      Las Vegas, NV 89101
                                      (702) 483-3104
                                       rwhitney@ag.nv.gov




                                           11
  Case: 1:19-cv-00145-DAP Doc #: 481 Filed: 11/27/19 12 of 12. PageID #: 11661



                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 27th day of November, 2019 a

copy of the foregoing MOTION FOR THE LIMITED LIFTING OF

RECEIVERSHIP STAY was filed electronically. Notice of this filing will be sent

by operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt. Parties may access this filing through the Court’s system.



                                 /s/ Marilyn Millam
                                 An employee of the Office of the
                                 Nevada Attorney General




                                         12
